Judgment, Supreme Court, New York County (Budd G. Goodman, J.), rendered January 23, 2003, convicting defendant, upon his plea of guilty, of sodomy in the first degree and endangering the welfare of a child, and sentencing him to concurrent terms of 10 years and 1 year, respectively, unanimously affirmed.
The record establishes that defendant received fair notice of the terms of his plea agreement (see People v Cataldo, 39 NY2d 578 [1976]), and that he failed to satisfy several of the objective requirements of that agreement. Accordingly, the court properly imposed an enhanced sentence (see People v Hicks, 98 NY2d 185 [2002]).
*325Defendant’s excessive sentence claim is foreclosed by his waiver of the right to appeal. Were we to find otherwise, we would perceive no basis for reducing the sentence. Concur— Tom, J.P., Lerner, Friedman, Marlow and Gonzalez, JJ.